COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      TPG (Post Oak) Acquisition, LLC; TPG (Post Oak) Mezzanine, LLC;
                          The Picerne Group, Inc.; TPG, Inc.; Allied Realty Advisors, LLC;
                          Allied Realty Partners, LLC; Allied Orion Group, LLC d/b/a Allied
                          Realty; and ACS Restoration GC, LLC d/b/a Allied Construction
                          Services; TPG2011-4 (Post Oak), LLC v. Greystone Multi-Family
                          Builders, Inc., Greystone (Post Oak), LLC, and Walter B. Eeds

Appellate case number:    01-18-00396-CV

Trial court case number: 2015-25232

Trial court:              334th District Court of Harris County

        Appellants/Cross-Appellees have filed a motion for rehearing. The Court requests a
response to the motion for rehearing from Appellees/Cross-Appellants. The response must be filed
no later than 15 days from the date of this order. See TEX. R. APP. P. 49.2.
       It is so ORDERED.

Judge’s signature: /s Julie Countiss
                   Acting individually


Date: September 28, 2021